EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The drawings of May 17, 2019 are hereby accepted as FORMAL.

Waxman et al (‘324) is of general interest for showing the processing of two digital images of the same scene, in which the two images are aligned to be a center image and a surround image.

Hilde (‘382) is of general interest for showing the use of projective geometry in the fusion of image data from a camera and from another sensor.  For example, please see column 10, lines 25-64.

Carmichael et al (‘050) is of general interest for showing the use of a homographic transformation in feature mapping between data sets.

Pritt et al (‘505) is of general interest for showing the use of a radar with an electro-optical sensor in a system that uses homography, noting, for example, paragraph [0039].

Chen et al (‘123) is of general interest for showing a system that uses a radar and a camera, and that further uses homography, noting, for example, column 1, line 53 through column 2, line 6, and Figure 5, particularly items 68 and 72.

Nelson et al (‘400) is of general interest for disclosing the use of radar in the alignment of images, noting, for example, paragraph [0024].

Owechko et al (‘959) is of general interest for showing multi-modal sensor fusion with a homographic algorithm, noting, for example, paragraphs [0074] and [0081].

Irani et al (‘367) is of general interest for disclosing the alignment of images that can come from cameras or radars (paragraphs [0229] and [0272]) using homography, noting, for example, paragraphs [0141], [0248], [0279], [0302], [0314], [0317], [0319], and [0322].

Campbell (‘810) is of general interest for showing the processing of a first image and a second image using homography, noting, for example, column 4, line 19 through column 5, line 9.

Blais-Morin (‘687) is of general interest for showing transformation between images.

Martin (‘713) is of general interest for showing use of image data from a radar and a camera (paragraphs [0024] and [0054]), where processing is done using homography, noting, for example, paragraphs [0014], [0015], [0021], [0022], [0089], [0098], [0099], and [0107].

Chen et al (‘821) is of general interest for disclosing the processing of images that may come from a camera and a radar (see paragraph [0044]) using homographic transformations (see paragraph [0055]), where the system may be associated with a building, noting, for example, paragraph [0045] at line 9, and paragraph [0046] at line 4.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 is as follows:
“1. A building radar-camera system comprising: a camera configured to capture one or images, the one or more images comprising first locations within the one or more images of one or more points on a world-plane; a radar system configured to capture radar data indicating second locations on the world- plane of the one or more points; and one or more processing circuits configured to: receive a correspondence between the first locations and the second locations of the one or more points, the correspondence associating each of the first locations with one of the second locations; generate a sphere-to-plane homography, the sphere-to-plane homography translating between points captured by the camera modeled on a unit-sphere and the world-plane based on the correspondence between the first locations and the second locations; and translate one or more additional points captured by the camera or captured by the radar system between the unit-sphere and the world-plane based on the sphere-to-plane homography.”  (Bold added).
Looking, first, to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-9 depends ultimately from allowable, independent claim 1, each of dependent claims 2-9 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 10 is as follows:
“10. A method of a building radar-camera system comprising: receiving, by one or more processing circuits, one or more images from a camera, the one or more images comprising first locations within the one or more images of one or more points on a world-plane; receiving, by the one or more processing circuits, radar data from a radar system, the radar data indicating second locations on the world-plane of the one or more points; receiving, by the one or more processing circuits, a correspondence between the first 574814-6143-1446Atty. Dkt. No.: 18-0442-US (116137-0121)locations and the second locations of the one or more points, the correspondence associating each of the first locations with one of the second locations; generating, by the one or more processing circuits, a sphere-to-plane homography, the sphere-to-plane homography translating between points captured by the camera modeled on a unit-sphere and the world-plane based on the correspondence between the first locations and the second locations; and translating, by the one or more processing circuits, one or more additional points captured by the camera or captured by the radar system between the unit-sphere and the world- plane based on the sphere-to-plane homography.”  (Bold added).
As for independent claim 10, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 11-18 depends ultimately from allowable, independent claim 10, each of dependent claims 11-18 is allowable for, at least, the reasons for which independent claim 10 is allowable.
The text of independent claim 19 is as follows:
“19. A building surveillance system comprising: a camera configured to capture one or images, the one or more images comprising first locations within the one or more images of one or more points on a world-plane; and one or more processing circuits configured to: receive a correspondence between the first locations and a second locations of the one or more points within the world-plane, the correspondence associating each of the first locations with one of the second locations; generate a sphere-to-plane homography, the sphere-to-plane homography translating between points captured by the camera modeled on a unit-sphere and the world-plane based on the correspondence between the first locations and the second locations by performing an optimization to identify values for the sphere-to-plane homography that minimize one or more error values; and translate one or more additional points captured by the camera between the unit- 614814-6143-1446Atty. Dkt. No.: 18-0442-US (116137-0121)sphere and the world-plane based on the sphere-to-plane homography.”  (Bold added).

In that dependent claim 20 depends from allowable, independent claim 19, dependent claim 20 is allowable for, at least, the reasons for which independent claim 19 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648